Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. 2018/0131963), hereinafter Chuang in view of Lee et al. (U.S. 2016/0255344), hereinafter Lee and further in view of Zhang et al. (U.S. 2019/0246143), hereinafter Zhang.

	Regarding claims 1 and 15, Chuang discloses a method and apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (Chuang [0179), cause the processor to: 

	perform the conversion based on the determination (Chuang [0174]-[0175]); 
	wherein in the first prediction mode, prediction samples are derived from blocks of sample values of the same decoded slice as determined by block vectors (Chuang [0005] and [0003]). 
	Chuang does not explicitly disclose wherein the rule specifies that the first prediction mode is not enabled in response to a width of the current video block is greater than a first predetermined value or a height of the current video block is greater than a second predetermined value.
	However, Lee teaches wherein in the first prediction mode, prediction samples are derived from blocks of sample values of the same decoded slice as determined by block vectors (Lee fig. 5), and 
	wherein the rule specifies that the first prediction mode is not enabled in response to a width of the current video block being greater than a first predetermined value or a height of the current video block being greater than a second predetermined value (Lee [0063] and [0199]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang’s apparatus with the missing limitations as taught by Lee to increase encoding efficiency and reduce computational complexity (Lee [0030]).

	Chuang does not explicitly disclose, wherein the rule further specifies that the first prediction mode is not enabled in response to the current video block being a first block in a coding tree block row including the current video block.
	However, Zhang teaches wherein the rule further specifies that the first prediction mode is not enabled in response to the current video block being a first block in a coding tree block row including the current video block (Zhang [0199] and [0259]).

As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of increasing coding efficiency by transmitting, receiving, encoding, decoding and/or storing digital video information more efficiently.

	Regarding claims 2 and 16, Chuang in view of Lee and Zhang teaches the method and apparatus of claims 1 and 15, wherein the first predetermined value being equal to 64 (Chuang [0038] or Lee [0199]).

	Regarding claims 3 and 17, Chuang in view of Lee and Zhang teaches the method and apparatus of claims 1 and 15, wherein the second predetermined value being equal to 64 (Chuang [0038] or Lee [0199]).
	The same motivation for claim 1 applies to claims 3 and 17.

	Regarding claim 6, Chuang in view of Lee and Zhang teaches the method of claim 1, wherein the first prediction mode is not enabled in response to the current video block reaching a left boundary of a coding tree block row including the current video block (Zhang fig. 15A, [0185] and [0199] and Chuang [0073])
	The same motivation for claim 1 applies to claim 6.



Regarding claim 8, Chuang in view of Lee and Zhang teaches the method of claim 1, wherein indications of the first prediction mode for the current video block is not included in the bitstream in response to the first prediction mode is not enabled (Zhang [0185]).
The same motivation for claim 4 applies to claim 8.

Regarding claim 9, Chuang in view of Lee and Zhang teaches the method of claim 1, in response to the first prediction mode is enabled, the method further comprising: 
	constructing a first motion candidate list in the first prediction mode (Zhang [0076]); 
	wherein a first field is used to derive a maximum size of the first motion candidate list (Zhang [0081]), a second field is used to derive a maximum size of a second motion candidate list in an inter prediction mode, the first field and the second field are two independent field (Zhang [0075]), and wherein the first field is included in the bitstream (Zhang [0081]).
	The same motivation for claim 4 applies to claim 9.

	Regarding claim 10, Chuang in view of Lee and Zhang teaches the method of claim 9, wherein the maximum size of the first motion candidate list is in a range between 1 and 6, and wherein the maximum size of the second motion candidate list is in a range between 1 and 6 (Zhang [0076]).
	The same motivation for claim 4 applies to claim 10.


	The same motivation for claim 4 applies to claim 11.

	Regarding claim 12, Chuang in view of Lee and Zhang teaches the method of claim 9, wherein the first motion candidate list is an intra block copy merging candidate list (Zhang [0192]), and wherein the second motion candidate list is an inter merging candidate list (Zhang [0075]).
	The same motivation for claim 4 applies to claim 12.

	Regarding claim 13, Chuang in view of Lee and Zhang teaches the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (Chuang [0174]).

	Regarding claim 14, Chuang in view of Lee and Zhang teaches the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (Chuang [0174]).

	Regarding claim 19, Chuang in view of Lee and Zhang teaches a non-transitory computer-readable storage medium storing instructions that cause a processor to: determine, for a conversion between a current video block of a video and a bitstream of the video, whether a first prediction mode is enabled based on a rule; and perform the conversion based on the determination; wherein in the first prediction mode, prediction samples are derived from blocks of sample values of the same decoded slice as determined by block vectors, and wherein the rule specifies that the first prediction mode is not enabled in response to a width of the current video block being greater than a first predetermined value or a height of the current video block being greater than a second predetermined value, wherein the 

	Regarding claim 20, Chuang in view of Lee and Zhang teaches a method for storing a bitstream of a video, comprising: determining, that whether a first prediction mode is enabled based on a rule; generating the bitstream based on the determination; and storing the bitstream in a non-transitory computer-readable storage medium (Zhang [0233]); wherein in the first prediction mode, prediction samples are derived from blocks of sample values of the same decoded slice as determined by block vectors, and wherein the rule specifies that the first prediction mode is not enabled in response to a width of a current video block of the video being greater than a first predetermined value or a height of the current video block being greater than a second predetermined value, wherein the rule further specifies that the first prediction mode is not enabled in response to the current video block being a first block in a coding tree block row including the current video block (see claim 1 citations).

	Regarding claim 21, Chuang in view of Lee and Zhang teaches the method of claim 1, wherein the rule further specifies that the blocks of sample values of the same decoded slice as determined by block vectors are not from a coding tree block row above the coding tree block row including the current video block (Chuang [0005] and fig. 1).

	Regarding claim 22, Chuang in view of Lee and Zhang teaches the method of claim 1, wherein the rule further specifies that the blocks of sample values of the same decoded slice as determined by block vectors are from the coding tree block row including the current video block (Lee fig. 5 or Zhang fig. 7).
	The same motivation for claim 1 applies to claim 22.

	Regarding claim 23, Chuang in view of Lee and Zhang teaches the method of claim 1, wherein the rule further specifies that the blocks of sample values of the same decoded slice as determined by block vectors are from a specific area (Chuang [0005] and fig. 1).

Response to Arguments
Applicant's arguments filed 11/12/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

Applicant's arguments filed in regard to the new claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Chuang in view of Lee and Zhang.

On pgs. 7-9 of the Applicant’s Response, the Applicant argues that Zhang does not teach the “not enabled” limitation of amended independent claims 1, 15, 19 and 20.
	The Examiner respectfully disagrees. Chuang discloses that video data is encoded by splitting a video into blocks, coding tree units (CTUs) and color components ([0015]-[0016] and [0025]). Zhang teaches that you can choose which block to enable certain prediction modes, such as the first block of a picture ([0199] and [0259]). If a picture of a video is divided into a CTU with blocks and rows, the first block of a picture would be the first block in a row. Therefore, the combination of Chuang, Lee and Zhang teaches the amended limitations of claim 1.

On pgs. 9-10 of the Applicant’s Response, the Applicant argues that Lee does not teach the length and width limitations of amended independent claims 1, 15, 19 and 20.
.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482